Balletta, J.,
dissents and votes to affirm the order appealed from, with the following memorandum, in which Brown, J. P., concurs: My colleagues in the majority would hold in the case at bar that the discarded bag should not be suppressed as the fruit of an illegal police intrusion. I respectfully dissent, and vote to affirm the suppression of the physical evidence in accordance with the decision by the hearing court after a full hearing.
Upon observing the defendant walking alone in the park, police officers on routine motor patrol began to follow him in their patrol car with the headlights off. Although the park was described as a "drug-prone location”, the defendant was not engaged in any other activity which could be considered suspicious. After Officer Salowski exited his vehicle in order to follow the defendant on foot, the defendant glanced back, saw the officer, and began to walk faster towards the park exit. When the police officer called "Stop”, the defendant dropped a plastic bag and started to run.
The only person to testify at the hearing was Officer Salowski, the arresting officer. The court found the testimony to be unbelievable and made its own findings of fact including: (1) that no inquiry was made, and, in any event, the right to inquire did not exist, (2) that it was still daylight at that time, and (3) that the act of the defendant in throwing the bag to the ground was not an abandonment of the bag. Generally, the findings of fact made by the hearing court, "with its particular advantages of having seen and heard the witnesses”, are entitled to great weight, and such findings will not be disturbed where they are supported by the record (see, People v Gee, 104 AD2d 561). The record of the hearing in this case supports the factual determinations of Justice Appelman, especially in view of the inconsistencies in Officer Salowski’s testimony.
It is well established that a police officer may stop a citizen on the street for the purpose of inquiry if he can point to specific and articulable facts which warrant the intrusion (see, *623People v De Bour, 40 NY2d 210). Here, there was nothing in the defendant’s action in walking in a park while it was still light that would give rise to articulable facts sufficient to justify the police intrusion. "[T]he reputation of a location, however notorious, does not provide a predicate for subversion of the Fourth Amendment” (see, People v Marine, 142 AD2d 368, 372). The defendant’s walking, or running away, from the officers did not justify his seizure (see, People v Howard, 50 NY2d 583, 592).
The plastic bag containing the drugs, which was discarded as a direct and spontaneous result of the police intrusion, cannot be deemed to have been abandoned by the defendant (People v Howard, supra).